t c summary opinion united_states tax_court teresa g murphy petitioner v commissioner of internal revenue respondent docket no 21517-17sl filed date teresa g murphy pro_se jeri l acromite nancy c carver and gretchen w altenburger for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case was commenced in response to a notice_of_determination concerning collection action s under section s and or notice_of_determination that sustained a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid federal_income_tax liability for year at issue the issues for decision are the extent to which petitioner’s social_security_benefits must be included in her gross_income for the year at issue and whether respondent abused his discretion in sustaining the proposed levy background petitioner resided in colorado when she filed her petition during the year at issue petitioner a calendar_year taxpayer with a filing_status of single received income totaling dollar_figure of which dollar_figure was social_security_benefits on date petitioner untimely filed form_1040 u s individual_income_tax_return for and attached schedule a itemized continued revenue code in effect for the year at issue all dollar amounts are rounded to the nearest dollar deductions petitioner reported dollar_figure of her social_security_benefits as subject_to tax she remitted payment for the tax due as calculated on that return respondent issued a math error notice to petitioner for the reported taxable_amount of her social_security income and changed her taxable social_security_benefits income from dollar_figure to dollar_figure or of dollar_figure as a result of this adjustment respondent determined a balance of dollar_figure comprising unpaid tax an addition_to_tax under sec_6651 and interest collectively unpaid balance petitioner failed to remit payment for this amount on date respondent mailed to petitioner a notice_of_intent_to_levy in response petitioner timely filed a form request for a collection_due_process or equivalent_hearing cdp hearing request in her cdp hearing request petitioner contested respondent’s adjustment on date petitioner and a settlement officer so from the internal_revenue_service office of appeals appeals_office participated in the requested cdp hearing during the hearing petitioner raised the issue of her 2on date the so mailed petitioner a letter scheduling a conference for date this letter incorrectly stated that respondent had made a computation error in determining petitioner’s taxable social_security_benefits and attached a taxable social_security_benefits worksheet reflecting the correction of this purported error during the hearing the so informed petitioner that this worksheet was sent in error and that respondent’s initial computation as continued underlying liability petitioner asserted to the so that per a lawyer with whom she consulted she was not liable for the additional_amount determined by respondent petitioner further stated that cigna petitioner’s employer-provided disability insurer concluded that of her employer-provided disability benefits were nontaxable she also read material to the so concerning the taxability of her employer-provided disability benefits this material was submitted to the so petitioner appeared to argue that a portion of her social_security_benefits ought to be treated as nontaxable because her employer-provided disability plan had the right to reduce the employer-provided disability benefits by the amount of her social_security_benefits the so concluded that none of the evidence presented or arguments raised by petitioner went to the merits of the underlying liability continued to petitioner’s taxable social_security_benefits was correct 3at trial petitioner argued that a portion of her social_security_benefits ought to be treated as nontaxable because her employer-provided disability plan had the right to reduce the benefits it paid to the extent she received social_security disability benefits this in petitioner’s view rendered a portion of the social_security_benefits she received nontaxable income we find this argument unpersuasive and without merit also at trial petitioner furnished documentation showing payments made to the state of colorado and colorado tax accounts for the year at issue but relating to payments made in years after the year at issue petitioner appeared to argue that the payments reflected on these documents affected her unpaid balance for the year at issue we find these payments do not affect the underlying liability the so then informed petitioner that the portion of her social_security_benefits in dispute was not excludable from her gross_income and that the corrections in the math error notice were correct afterwards petitioner submitted several documents to the so these included a document from petitioner’s employer-provided disability provider concerning her income from private insurance a form ssa-1099 social_security_benefit statement and a page from a textbook discussing tax-free health and accident coverage under employer plans after review of the submitted documents and some additional correspondence with petitioner the so again concluded that petitioner was liable for the unpaid balance as previously determined the so noted that petitioner did not request collection alternatives and the record reflects that no issues were raised other than the challenge to the liability on date respondent issued a notice_of_determination sustaining the proposed levy to collect petitioner’s unpaid balance for the year at issue pursuant to sec_6330 on date petitioner timely filed a petition seeking review of respondent’s determination to sustain the proposed levy for the year at issue that petition alleged that respondent erred in determining the amount of taxable social_security_benefits in particular petitioner alleged that respondent incorrectly identified her social_security disability benefits as social_security retirement benefits discussion sec_6330 requires the commissioner to notify a taxpayer if he intends to levy on that taxpayer’s property the notice must inform the taxpayer of his or her right to a cdp hearing regarding the proposed collection action sec_6330 in a cdp hearing taxpayers may raise any relevant issue or request the consideration of a collection alternative sec_6330 taxpayers may not challenge the existence or amount of the underlying tax_liability unless they did not otherwise have an opportunity to do so sec_6330 once the commissioner issues a notice_of_determination at the conclusion of the cdp hearing the taxpayer may seek judicial review by filing a petition with this court sec_6330 this court’s review of the appeals office’s determination is limited to those issues that the taxpayer properly raised at the cdp hearing with the exception that we must review whether the appeals_office verified that the requirements of any applicable law or administrative procedure have been met see 131_tc_197 supplemented by 136_tc_463 sec_301_6330-1 q a-f3 proced admin regs when the underlying tax_liability was properly at issue in the cdp hearing we review the commissioner’s determination de novo 114_tc_604 other administrative determinations made during the cdp hearing are reviewed for an abuse_of_discretion 119_tc_252 an abuse_of_discretion is shown only if the action of the appeals_office was arbitrary capricious or without sound basis in fact or law see 129_tc_107 i petitioner’s underlying liability with respect to petitioner’s claim regarding the underlying liability we review petitioner’s liability de novo see 114_tc_176 petitioner appears to argue that her social_security_benefits are in part exempt from taxation because her employer-provided disability benefits are reduced by the amount of her social_security disability benefits petitioner also seems to argue that there is a difference in tax treatment of her social_security disability benefits and social_security retirement benefits therefore petitioner alleges that respondent erred in determining the proper amount of taxable social_security_benefits sec_86 provides that a taxpayer’s gross_income will include up to of any social_security_benefit received by a taxpayer during his or her taxable_year so long as the taxpayer’s modified_adjusted_gross_income exceeds the threshold established under that section in for single taxpayers sec_86 provides that a taxpayer whose modified_adjusted_gross_income plus one-half of the social_security_benefits received exceeds an adjusted_base_amount of dollar_figure must include of the social_security_benefits in gross_income sec_86 c 123_tc_245 aff’d 436_f3d_344 2d cir thus for purposes of establishing a taxpayer’s gross_income there is no distinction between social_security retirement benefits and social_security disability benefits as both are included in the calculation of gross_income under sec_86 id for petitioner’s modified_adjusted_gross_income plus one-half of the social_security_benefits she received exceeded the adjusted_base_amount and she was appropriately required to include of her social_security_benefits received in taxable_income it is unclear how petitioner calculated the amount of taxable social_security_benefits that she reported petitioner did not offer into the record any credible testimony or documents that might otherwise establish that the income at issue was otherwise exempt or otherwise ought to be excluded from income accordingly on the record before us we hold that petitioner’s social_security_benefits are subject_to the terms of sec_86 and must be included in her gross_income ii abuse_of_discretion petitioner has not advanced any argument or set forth any specific facts that would allow us to conclude that the appeals_office erred in its determination petitioner did not at her cdp hearing or before this court argue that she was wrongly denied consideration for any collection alternative or that the so otherwise committed an abuse_of_discretion in arriving at her determination to sustain the proposed levy the so addressed the lone issue petitioner raised the so confirmed that the math error notice was not in error and that the assessment undertaken pursuant thereto was proper the so confirmed that respondent complied with all legal administrative and procedural requirements in assessing and initiating action to collect petitioner’s unpaid balance for the year at issue iii conclusion in the light of our findings above we hold that respondent’s determination is not in error and we sustain the notice_of_determination we have considered all the other arguments of the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
